DENY; and Opinion Filed January 30, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00102-CV

                           IN RE CATHERINE HAYNES, Relator

                 Original Proceeding from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-12828

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                Opinion by Justice Lang-Miers


       Relator contends that the trial court clearly abused its discretion in denying her motion to

remove counsel for one of the defendants, Trinity Inspired Health Care. The facts and issues are

well known to the parties, so we need not recount them herein. We conclude relator’s petition

does not satisfy the requirements of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE

140102F.P05